Citation Nr: 0011909	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-44 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for residuals of snow 
blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July l956 
and from February 1958 to August 1960.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated April 1996, the RO denied the veteran's 
claim for service connection for hypertension.  By rating 
action in March 1997, the RO denied service connection for 
migraine headaches and residuals of snow blindness.  

During a hearing at the RO in June 1999, the veteran withdrew 
his claim for an increased rating for tinnitus.  This 
decision, accordingly, will be limited to the issues noted on 
the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Hypertension was initially manifested many years after 
service, and there is no competent medical evidence 
linking it to service.

2. The veteran's claim for service connection for migraine 
headaches is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3. There is no competent medical evidence that establishes 
that the veteran has any residuals of snow blindness.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
hypertension. 38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim for service connection for migraine 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of snow blindness.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

The threshold question before the Board is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims, which are plausible and meritorious on their own 
or capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet App. 78, 81 (1991).  If not, his appeal 
must fail and there is no duty to assist him further in the 
development of his claims.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Although the claims need not be conclusive, 
they must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are plausible.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  Thus, for the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Id. at 229 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

As will be explained below, the Board finds that the 
veteran's claims for service connection for hypertension and 
for residuals of snow blindness are not well grounded.  When 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that a claim which is not well grounded is inherently 
implausible, and any error by the RO in the adjudication of 
the claim could not be prejudicial.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

As previously noted, when a claim is not well grounded, the 
VA does not have a statutory duty to assist a veteran in 
developing facts pertinent to that claim.  See Morton v. 
West, supra.  However, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application 
for that claim.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the veteran of the evidence necessary to 
be submitted with a VA benefits claim.  See Robinette v. 
Brown, supra.  By this decision, the Board is providing the 
veteran with notice of the evidentiary insufficiency of his 
claim, and what evidence would be necessary to make the claim 
well grounded.  Id. at 77-78.

Factual background

On an enlistment examination dated July 22, 1952, it was 
reported that the veteran had migraine cephalgia 
occasionally.  A neurological evaluation was normal.  A 
clinical examination of the eyes was normal.  Blood pressure 
was 130/80.  Distant visual acuity was 20/20, bilaterally.  
On a report of medical history dated July 28, 1952, the 
veteran related a history of frequent or severe headaches and 
eye trouble.  It was indicated that he had experienced 
migraines all his life.  Another enlistment examination dated 
July 28, 1952 reveals that the eyes, heart and vascular 
system were normal, as was a neurological evaluation.  

The service medical records disclose that the veteran was 
seen in June 1953 and reported that once a month, he 
developed pain in his eyes that then radiated into his 
forehead and over the top of his head.  He had been treated 
once with a shot, without relief.  The following month, it 
was noted that the veteran had headaches since he was 11 
years right eye.  There was an "aura" of blindness lasting 
1/2 hour.  He vomited often.  He stated that he felt better 
when he was in a quiet room.  It was indicated that the 
headaches were not relieved by medication.  In November 1953, 
the veteran related that his eyes burned and hurt.  He 
described photophobia.  It was noted that his prescription 
was 1 year old.  It was indicated that he had floaters.  The 
veteran was seen in April 1954 and an 11-year history of 
headaches with vomiting was noted.  It was also indicated 
that there was an aura of blindness.  The veteran was 
referred to the neurology clinic, and skull X-rays were 
ordered.  The skull X-rays were normal.  

The veteran was seen in May 1954 and related the onset of 
headaches at the age of eleven.  They occurred irregularly, 
once a month or once every two months.  It was indicated that 
the frequency was not changing.  He stated that he would feel 
good, then all at once he became blind.  This blindness 
seemed to consist of the fact that he could not see things to 
the left of him.  About 15-30 minutes later, the headache 
began, with pain above the right eye and then his right hand 
became numb.  He then would start to vomit.  After vomiting, 
he would drift off into sleep.  The headache could last from 
one to four hours.  He had experienced headaches that 
awakened him out of his sleep at night.  He usually found 
that it would feel better if he could vomit.  The veteran 
reported that his eyes often burned for no apparent reason.  
He saw things floating in front of his eyes.  A neurological 
examination was negative.  Blood pressure was 150/90.  The 
impression was migraine.  The examiner commented that the 
short duration of the headaches was somewhat atypical for 
migraines.  Some of the features could speak for a nighttime 
cephalgia, but not completely typical of that, either.  The 
long duration of the disorder would speak against a neoplasm.  
A vague possibility was a cerebral aneurysm.  An 
electroencephalogram in May 1954 was normal.  

The service medical records also reveal that the veteran was 
seen in July 1954 and reported that he had had an attack the 
previous day.  The pain was above the right eye, and he had 
an aura, which consisted of going blind.  He stated that he 
was blind for fifteen to thirty minutes.  He had severe pain, 
which lasted for almost one hour, and a dull pain for the 
rest of the day.  It was reported in September 1955 that his 
eyes burned and watered.  An examination was negative.  In 
October 1955, the veteran stated that he had experienced 
migraine headaches for approximately thirteen years, 
averaging once every one to two months.  He had been treated 
in the past with all types of medications to no avail.  He 
described pain behind both eyes with subsequent nausea and 
vomiting, averaging three to eight hours in duration.  It was 
noted the next day that another medication would be added 
since the headaches now seemed more occipital.  

A report of medical history in July 1956 reveals that the 
veteran related a history of eye trouble and frequent or 
severe headaches.  He denied high blood pressure.  On the 
separation examination in July 1956, the eyes, heart and 
vascular system and a neurological examination were normal.  
Blood pressure was 132/86.  It was reported that the veteran 
had frequent mild headaches, which existed prior to service, 
and that there were no complications or sequelae.  His eye 
trouble referred to defective vision, which was corrected, 
with no complications or sequelae.

On examination in February 1958, prior to his second period 
of service, the eyes, heart, vascular system and a 
neurological evaluation were normal.  Blood pressure was 
120/90.  Distant and near vision were correctable to 20/15, 
bilaterally.  The veteran was seen for migraine headaches in 
April 1958.  It was indicated that he had a classical history 
of partial blindness, followed by nausea and vomiting.  This 
was followed by severe, painful headaches over the forehead.  
The veteran was seen in October 1959 and complained of a spot 
in the left eye.  An examination revealed a small floater in 
the left eye.  It was noted that it was to be watched to see 
if it grew.  The veteran was again seen for migraines in May 
1960.  

On a report of medical history in August 1960, in conjunction 
with the discharge examination, the veteran related a history 
of frequent or severe headaches, but denied eye trouble or 
high blood pressure.  It was noted that he had been treated 
for migraine headaches since the age of eleven.  He had been 
on medication in service and was doing well.  He had only 
infrequent episodes, and there were no complications or 
sequelae.  The eyes, heart, vascular system and a 
neurological examination were normal on the discharge 
examination in August 1960.  Blood pressure was 126/86.  
Distant and near vision correctable to 20/20, bilaterally.

On examination at a service department facility in June 1967, 
the eyes, heart, vascular system and an neurological 
evaluation were normal.  Blood pressure was 136/86.

On VA examination in March 1996, the veteran related that he 
had been aware that his pressure had been elevated since 
1956.  He had been on therapy for fifteen years.  An 
examination revealed that extraocular movements of the eyes 
were normal.  The conjunctivae and sclerae showed no evidence 
of disease.  Three randomly recorded pressures were 186/104, 
180/104 and 180/104.  An examination of the nervous system 
was normal.  The pertinent diagnosis was essential 
hypertension, on therapy.

A private physician reported in June 1997 that he had seen 
the veteran that month for complaints of being very sensitive 
to light and having a number of spots in front of his eyes.  
The veteran attributed these symptoms to a gasoline injury in 
service in 1959.  He related that while working as a mechanic 
repairing an airplane engine in service in 1959 he was 
sprayed in both eyes and over the face and body with a 
solution of aviation gasoline.  At the time of the injury, he 
apparently washed with water and cleared out his eyes, but 
continued in his normal daily activities.  About a year or 
two later, at a service department clinic, he was seen by a 
physician for complaints of spots in the vision in both eyes.  
He was told at that time that there were no findings to 
explain the spots.  In addition, he suffered an episode of 
snow blindness in service requiring three days of 
hospitalization and the veteran stated that he had been 
"light sensitive" since then.  Following an examination, 
the impressions were that the veteran had incipient 
cataracts, slightly worse in the left eye and bilateral 
vitreous floaters.  

Analysis 

A.  Service Connection for Hypertension 

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A review of the record discloses that blood pressure readings 
of 150/90 and 120/990 were recorded in May 1954 and February 
1958, respectively.  The latter result was obtained on 
examination prior to the veteran's second period of service.  
There is no other indication in the record of any abnormal 
blood pressure readings.  It is significant to point out that 
at the time of the separation examination in August 1960, the 
veteran's blood pressure was 126/86, clearly within normal 
limits.  The Board also notes that the veteran denied having 
a history of high blood pressure.  During the VA examination 
in March 1996, the veteran asserted that he had been told 
that he had high blood pressure in 1956, and that he had been 
treated for hypertension for about fifteen years.  There is 
no support in the record for the allegations the veteran made 
at the hearing to the effect that on a discharge examination 
in 1956 he had to lie down in order to get his blood pressure 
down.  

During the hearing, the veteran acknowledged that that he had 
not received treatment for elevated blood pressure until the 
early 1980's.  The initial indication in the record of 
hypertension was at the VA examination in 1996.  As noted 
above, the veteran argues that hypertension is related to 
service.  The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, his lay assertions to the effect that 
he has hypertension which is related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  Although it is not disputed that the 
veteran currently has hypertension, there is no competent 
medical evidence which demonstrates that it is related in any 
way to service.

B.  Service connection for migraine headaches 

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for migraine headaches.  During a hearing at the 
RO, the veteran testified that he had never used prescription 
medication for his migraine headaches prior to service.  It 
is clear from the record that the veteran's headaches were 
treated with medication during service.  In addition, the 
veteran asserted that his headaches increased in frequency 
while he was in service.  These statements must be presumed 
to be true pursuant to Robinette, supra.  Thus, in light of 
the treatment the veteran received during service for 
migraine headaches, which included medication, and his 
statements to the effect that such headaches increased in 
severity during service, the Board determines that both the 
medical and lay evidence are sufficient to render the claim 
at issue well-grounded.

C.  Service connection for residuals of snow blindness

The service medical records reveal that the veteran referred 
on several occasions to an "aura" of blindness which was 
apparently associated with his migraine headaches.  It was 
noted in November 1953 that he had floaters.  This is 
inconsistent with the veteran's claim that he developed 
floaters following the incident, which allegedly occurred 
during service in 1959, when gasoline was sprayed in his eye.  
The veteran has also argued that he suffered snow blindness 
while stationed in Alaska.  There is no support in the 
service medical records for either incident.  A floater in 
the left eye was noted in October 1959, and the examiner 
indicated that it should be observed.  The separation 
examination revealed no abnormality of the eyes, and visual 
acuity was correctable to 20/20 in each eye.  The entire 
record is devoid of any complaints or findings suggestive of 
snow blindness.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claim for service 
connection for residuals of snow blindness is not well 
grounded.


ORDER

The veteran's claim for service connection for migraine 
headaches is well grounded.

Service connection for hypertension and residuals of snow 
blindness is denied.


REMAND

In view of the Board's conclusion that the veteran's claim of 
entitlement to service connection for migraine headaches is 
well grounded, further action by the RO is required for 
consideration of the merits of such a claim, as set forth 
below.

Accordingly, this matter is REMANDED to the RO for completion 
of following actions:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for migraine 
headaches since his separation from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with 
the claims folder.

2. The veteran should then be afforded a 
VA examination by a specialist in 
neurology, if available, to determine 
the nature and extent of migraine 
headaches.  The examiner should 
specifically state whether the veteran 
has migraine headaches and, if so, 
whether they increased in severity 
during service.  The rationale for all 
opinions should be set forth.  All 
necessary tests should be performed.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

